ORDER

PER CURIAM:
After deliberation, a jury convicted Moreno Salinas of one count of first-degree murder. Salinas now appeals, alleging five points of error. Salinas argues the admission of evidence regarding Department of Social Services records through the testimony of witness Cathy Stevson violated section 454.440.9 and the Confrontation Clause. Salinas also argues that admission of police testimony about what his cousin Allen Green said in his statement to police violated Confrontation Clause. Salinas contends that the submission of a voluntary intoxication instruction was not supported by substantial evidence. Finally, Salinas argues the jury lacked sufficient evidence to convict.
Affirmed. Rule 30.25(b).